[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Ronald A. Paolella brought this action against the defendant Branford Business Condominium, Inc.1 to recover damages as a result of a leak in the roof which caused damage to personal property and for the overpayment of condominium charges. The plaintiff is the owner of Unit 29 of the defendant condominium.
As a result of a leaky roof, the plaintiff incurred damages to the ceiling of his unit and to certain equipment in the total amount of $5,468.20 (Can-Am Construction, LLC, $1,502.70 for damaged ceiling tiles and sheet rock, etc.; V.P. Electric Company, Inc., $2,675.50 for electrical work; Steamation, $1,290.00 for cleaning and drying.)
Clearly, the defendant is responsible for such damages under the defendant's Condominium Declaration and Condominium Association Bylaws which places upon the defendant the duty to maintain the roof.
The plaintiff also claims that he has overpaid condominium fees. The court finds that the plaintiff and the agent of the defendant agreed that CT Page 7403 the balance owed as of September 15, 1999 was $2,445.00 and that sum was paid. The court also finds that the payments as shown on plaintiff's Exhibit 20 were made (less charges for the late fees) resulting in a credit balance of $3,041.78 as of March 5, 2002.
Accordingly, judgment is entered in favor of the plaintiff against the defendant, Branford Business Condominium, Inc. in the amount of $8,509.98 plus costs, and in favor of the defendant Gus Kardaras.
______________________________________ Robert L. Berdon, Judge Trial Referee